Citation Nr: 0314384	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
his helpless child.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.  The appellant is the veteran's former spouse 
and the custodian of his helpless child [redacted].  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2002 determination by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes the evidence of record indicates the 
custodian of the veteran's helpless child [redacted] is 
Developmental Client Care Industries in Moreno Valley, 
California.  As the appellant is not shown to be an adversely 
affected person as to the denial of apportionment concerning 
the veteran's helpless child [redacted], appellate jurisdiction 
is limited to matters concerning the veteran's helpless child 
[redacted].  See 38 C.F.R. § 20.501 (2002).


REMAND

In February 2003, the Board sent letters to the appellant and 
to the veteran in this contested claim informing them of 
certain provisions of the Veterans Claims Assistance Act of 
2000 (VCAA)(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) and implementing regulations (codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
Board sent the VCAA letters under 38 C.F.R. § 19.9(a)(2)(ii).  
However, this regulatory provision was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send appropriate letters to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  The 
RO should also provide advice as to the 
evidence necessary to substantiate the 
claim, as well as what evidence should be 
provided and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the issue 
on appeal.  If it remains denied, the 
appellant and the veteran should each be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

